DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No amendments were made in the response filed May 18, 2022. 
Claims 2 and 14 have been previously canceled.
Claims 1, 3-13, and 15-23 are pending.
Claims 1, 3-13, and 15-23 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 25.

Eligible Subject Matter
The claims have been deemed eligible under 35 U.S.C. 101. Reasoning for the eligibility can be found in the Office Action mailed December 16, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-13, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz), in further view of Edelman et. al. (US 9501793 B1, herein referred to as Edelman).

With respect to claim 1, Rahman discloses:
A computer implemented method of outputting customer identifiers (IDs) to a memory based on stored data representing customer interactions involving use of an electronic device and an e-commerce system, the method comprising {Rahman, see at least: fig 1, #106; fig 3; fig 6; [0022] FIG. 1 illustrates a process 100 for generating a customer profile in a batch-mode based on a batch of transactions performed by a customer; [0041] FIG. 3 illustrates a process 300 for generating a customer profile 122 in real-time based on an individual transaction performed by a customer 102; [0012] computer systems are also described that may include one or more data processors and a memory coupled to the one or more data processors. The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein}:
collecting evidence in a first database of the memory associated with a plurality of customer interactions with an e-commerce system from a plurality of sources {Rahman, see at least: fig 2, #116; fig 6, #602; [0022] The database 112 can receive transaction data 110 of transactions of the customers 102 from the computing systems 106 in real-time or in a batch mode; [0024] The database 112 can be an in-memory database}, 
the evidence associated with a given customer interaction comprising a respective data item for each of at least one of a plurality of evidence types to be used for correlation {Rahman, see at least: fig 2, #116; [0024] The transaction data 110 can include a unique identifier for each customer 102, a period (that is, a numeric value characterizing a corresponding time period) for each transaction performed by each customer 102, each product associated with each transaction performed by each customer 102, and a price for each product purchased by the customer 102 in the transaction};
filtering the evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or filtering method and storing the evidence remaining after filtering to a second database of the memory {Rahman, see at least: fig 3, #306; fig 6, #306; [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0025] Each base map can be stored in a computing memory storage as a corresponding data structure; [0026] The aggregator 114 can discard irrelevant past periods and associated data};
performing correlation on the evidence remaining after filtering based on data items of the plurality of evidence types to be used for correlation to determine each set of a plurality of sets of correlated evidence {Rahman, see at least: fig 1, #114, 116, 118; fig 2, #208, 210, 212; fig 3, #114, 116, 118; [0025] The aggregator 114 can be a software module that generates temporal behavior maps 118 based on sorted transaction data 116 … The temporal behavior maps 118 can include one or more of: a frequency base map, a recency base map, a price base map, a total products base map, a unique products base map, a visits base map, a stock keeping unit (SKU) base map, and a last date base map}, by:
including in the set of the plurality of the plurality of sets of correlated evidence, from the evidence associated with a first customer interaction of said plurality of customer interactions, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the first customer interaction {Rahman, see at least: fig 2, #116; [0025] The sorted transaction data 116 can include the transaction data 110 for a particular customer 102. For example, the sorted transaction data 116 can be transaction data 110 for a particular customer C1. The temporal behavior maps 118 can include one or more of: a frequency base map, a recency base map, a price base map, a total products base map, a unique products base map, a visits base map, a stock keeping unit (SKU) base map, and a last date base map};
including in the set of the plurality of the plurality of sets of correlated evidence, from the evidence associated with each other customer interaction of said plurality of customer interactions that is linked to evidence associated with the first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the other customer interaction {Rahman, see at least: fig 2, #116,202, 204, 206, 208, 210, 212; fig 4, #114;; [0025] The sorted transaction data 116 can include the transaction data 110 for a particular customer 102. For example, the sorted transaction data 116 can be transaction data 110 for a particular customer C1. The temporal behavior maps 118 can include one or more of: a frequency base map, a recency base map, a price base map, a total products base map, a unique products base map, a visits base map, a stock keeping unit (SKU) base map, and a last date base map;  [0038] The sorted transaction data 116 for the customer C1 can characterize periods 202 (that is, numeric values characterizing corresponding time periods) of purchases by the customer C1, products 204 purchased by the customer C1, and a price 206 for each product 204 in the respective period 202};
wherein evidence associated with one customer interaction of said plurality of customer interactions is linked to evidence associated with another customer interaction of said plurality of customer interactions {Rahman, see at least: [0041] The aggregator 114 can then combine the current transaction data 302 and the temporal behavior maps 304 to generate updated temporal behavior maps 308 for the customer 102; [0043] The aggregator 114 can then combine the current transaction data 302 and the temporal behavior maps 402 to generate updated temporal behavior maps 416, which can include updated versions of the frequency base map 404, the recency base map 406, the price base map 408, the counts of total product bought base map 410, the unique products bought base map 412, and the visits base map 414};
after performing the correlation, associating each set of correlated evidence with a respective customer profile {Rahman, see at least: fig 1, #120, 122; fig 3, #120, 122; [0036] All these variables generated by the one or more generators 120 using the temporal behavior maps 118 can characterize the characteristics of the customer 102. These variables/characteristics can collectively form the customer profile 122; [0041] he one or more generators 120 can generate the customer profile 122 of the customer 102}; and
outputting each customer profile and the set of correlated evidence associated with the customer profile {Rahman, see at least: fig 1, #122; fig 3, #122; [0037] The decision engine 124 can receive the customer profile 122 from the one or more generators 120; [0040] One or more generators 120 can receive the temporal behavior maps 118 from the aggregator 114. The one or more generators can include a frequency generator, a recency generator, and a transaction variables generator, which are described above. The one or more generators 120 can compute frequency variables 214, recency variables 216, and transaction variables 218 of the customer profile 122 of the particular customer 102, as described above. The shown term t refers to period 202, and context refers to the observation time window (noted above), which can be expressed in terms of periods 202. These computed variables can be provided as an input to a decision engine 124; [0042] The one or more generators can send the customer profile 122 to the decision engine 124}.
Although disclosing a computer-implemented method for combining customer interactions into a customer profile, Rahman does not disclose:
collecting evidence from a plurality of source databases, 
where for at least one of the plurality of evidence types to be used for correlation, the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction,
the method further comprising comparing data item(s) of the another customer action with the data item(s) of the one customer interaction to determine if the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction; and
where for at least one of the plurality of evidence types to be used for correlation, the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match the data item(s) of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction,
the method further comprising comparing data item(s) of the another customer interaction with the data item(s) of the customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction;
associating each set of correlated evidence with a respective unique customer ID; and
outputting each customer ID and the set of correlated evidence associated with the customer ID in a third database of the memory.
However, Hurewitz teaches:
collecting evidence from a plurality of source databases {Hurewitz, see at least: fig 2, #216, 220, 230; [0039] network 205 allows servers 215, 216, 220, 225, 230 and retail stores 101 to share data across the country and around the world; [0063] The store sensor server 230 also has a tangible memory 740 containing both programming 750 and data in the form of a customer tracking profiles database 770}, 
wherein evidence associated with one customer interaction of said plurality of customer interactions is linked to evidence associated with another customer interaction of said plurality of customer interactions {Hurewitz, see at least: [0030] Location data for the customer 134 from each sensor is aggregated to determine the path that the customer 134 took through the store 101; [0031] If the customer 134 leaves the store 101 (i.e., being at the store a first time is one customer interaction) without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data… it is possible to track the same customer 134 through multiple visits even if the customer 134 has not been associated with personal identifying information; [0032] If during a later visit (i.e., being at a store a later time is another customer interaction) the customer 134 chooses to self-identify at any point in the store 101, the customer 134's previous movements around the store can be retroactively associated with the customer 134… the previously anonymous tracking data can be assigned to that customer ID};
where for at least one of the plurality of evidence types to be used for correlation, the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction {Hurewitz, see at least: [0114] a customer 134 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 134's skeleton… a profile contains sufficient anatomical parameters, as detected by the sensors 170, so as to be able to identify that individual 134 when they reenter the store for a second visit. If step 1310 determines that the parameters detected in step 1305 match an existing profile, that profile will be used to track the customer's movements and activities during this visit. Examiner interpretation: the anatomical data collected during a later visit (i.e., data items of the at least one of the plurality of evidence types of the another customer interaction) is matched to the anatomical data stored in a profile from a previous customer interaction at a previous visit (i.e., at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction)},
the method further comprising comparing data item(s) of the another customer action with the data item(s) of the one customer interaction to determine if the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction {Hurewitz, see at least: [0114] a customer 134 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 134's skeleton Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 1310 determines whether the detected parameters for the customer 134 matches an existing profile… a profile contains sufficient anatomical parameters, as detected by the sensors 170, so as to be able to identify that individual 134 when they reenter the store for a second visit. If step 1310 determines that the parameters detected in step 1305 match an existing profile, that profile will be used to track the customer's movements and activities during this visit. Examiner interpretation: the anatomical data collected during a second visit (i.e., data items of the at least one of the plurality of evidence types of the another customer interaction) is compared to the anatomical data stored from a previous identifying customer interaction at a previous visit (i.e., at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction). If there is a match, the anatomical data from the second visit is added to the profile.}; and
where for at least one of the plurality of evidence types to be used for correlation, the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match the data item(s) of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction {Hurewitz, see at least: [0031] If the customer 134 leaves the store 101 (i.e., being at the store a first time is one customer interaction) without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data. When the same customer 134 returns to the store (i.e., being at the store a second time is a customer interaction), it may be that the sensors 170 and the sensor analysis computers can identify the customer 134 as the same customer tracked during the previous visit. With this ability, it is possible to track the same customer 134 through multiple visits even if the customer 134 has not been associated with personal identifying information; [0032] If during a later visit (i.e., being at a store a later time is another customer interaction) the customer 134 chooses to self-identify at any point in the store 101, the customer 134's previous movements around the store can be retroactively associated with the customer 134… the previously anonymous tracking data can be assigned to that customer ID. Examiner interpretation: Customers entering the store are tracked anonymously each visit and the tracked movements are associated with each other in an anonymous profile for each customer. When the customer makes a self-identifying action at a later visit, then the previously anonymous data that was tracked and associated with each other in the anonymous profile is associated with the self-identifying action in the customer identified profile.},
the method further comprising comparing data item(s) of the another customer interaction with the data item(s) of the customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction {Hurewitz, see at least: [0114] a customer 134 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 134's skeleton Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 1310 determines whether the detected parameters for the customer 134 matches an existing profile… a profile contains sufficient anatomical parameters, as detected by the sensors 170, so as to be able to identify that individual 134 when they reenter the store; [0032] If during a later visit (i.e., being at a store a later time is another customer interaction) the customer 134 chooses to self-identify at any point in the store 101, the customer 134's previous movements around the store can be retroactively associated with the customer 134… the previously anonymous tracking data can be assigned to that customer ID. Examiner interpretation: the anatomical data collected at a current visit is compared to the anatomical data stored from previous visits to find a profile match. When the match occurs, the data is stored. When the customer can be matched with an identifying profile, the anonymous profile (i.e., one customer interaction and a customer interaction) and the identified customer profile (i.e., another customer interaction) are combined.};
associating each set of correlated evidence with a respective unique customer ID {Hurewitz, see at least: [0067] the time and location of this event is matched against the visit path of the profiles to identify which customer 134 being tracked has identified herself. When this identification takes place, the user identifier 774 can be added to the customer tracking profile 770}; and
outputting each customer ID and the set of correlated evidence associated with the customer ID in a third database of the memory {Hurewitz, see at least: fig 4, #430, 450; [0067] the time and location of this event is matched against the visit path of the profiles to identify which customer 134 being tracked has identified herself. When this identification takes place, the user identifier 774 can be added to the customer tracking profile 770; [0108] The user ID and any other customer information associated with the customer 135 are stored in customer information database 450}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included matching the characteristics to a profile and then adding a customer ID to that profile as taught by Hurewitz in the customer data correlation method of Rahman in order to match anonymous customer data with an existing customer (Hurewitz, see: [0004]).
In addition, Rahman also does not disclose:
performing evidence standardization to produce standardized evidence that satisfies a common standard, such that following standardization, standardized data items of a given evidence type are directly comparable;
standardized evidence; and
standardized data items.
However, Edelman teaches:
performing evidence standardization to produce standardized evidence that satisfies a common standard, such that following standardization, standardized data items of a given evidence type are directly comparable {Edelman, see at least: [11:11-13] processor 200 compares the identification information in the indication to a database of retailers who have created accounts with server 102; [8:13-14] the proprietary retail information provided by the retail establishment is standardized by processor 200; [8:32-34] The mapping information provides a template on how to “map”, or convert, the proprietary retail data into the standardized format; [10:25-30] For each data type, a common format is predefined, comprising one or more data elements that are associated with each particular, predefined data type, and mapping information for each data type is stored in memory 202 for use by processor 102 to convert the personal customer data};
standardized evidence {Edelman, see at least: [10:25-30] For each data type (i.e., evidence), a common format is predefined, comprising one or more data elements that are associated with each particular, predefined data type (i.e., evidence)}; and
standardized data item(s) {Edelman, see at least: [10:25-30] For each data type, a common format is predefined, comprising one or more data elements (i.e., data items) that are associated with each particular, predefined data type… mapping information for each data type is stored in memory 202 for use by processor 102 to convert the personal customer data; [8:42-46] processor 200 first determines the transaction type of the proprietary retail data, then assigns the data elements of the proprietary retail data to data elements in the standardized format (i.e., standardized data items) in accordance with formatting information stored in memory 202}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included standardizing the data collected as taught by Edelman in the customer data filtering and profile generating method of Rahman in order to quickly and easily provide customized user experiences to their customers no matter what type of legacy retail systems they are presently using (Edelman: [2:63-65]).

With respect to claim 4, Rahman, Hurewitz, and Edelman teach the method of claim 1. Rahman further discloses:
for at least one type of evidence:
counting instances of each specific value of the type of evidence {Rahman, see at least: [0026] The frequency base map can characterize frequency of purchase of various products in corresponding periods (that is, a numeric values characterizing corresponding time periods)};
where a number of instances of a specific value of the type of evidence is greater than a threshold, removing that specific value such that it does not remain after filtering {Rahman, see at least: [0026] The aggregator 114 can discard irrelevant past periods and associated data from the temporal behavior maps 118 when the temporal behavior maps 118 become larger than a threshold length}.

With respect to claim 8, Rahman, Hurewitz, and Edelman teach the method of claim 1. Rahman further discloses:
receiving an input configuring the filtering {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date… to a current date (i.e., filtering based on a specific time period); [0045] a new summarization can be added, when necessary… a new base map can be defined on existing data elements in the aggregator 114. New one or more classes of variables can also be added… the input data interface and/or a new summarization… can be added}.

With respect to claim 9, Rahman, Hurewitz, and Edelman teach the method of claim 8. Rahman further discloses:
wherein the input configures the filtering to perform a selected one of: Threshold based evidence filtering {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date… to a current date; [0026] The aggregator 114 can discard irrelevant past periods and associated data from the temporal behavior maps 118 when the temporal behavior maps 118 become larger than a threshold length}.

With respect to claim 10, Rahman, Hurewitz, and Edelman the method of claim 1. Rahman further discloses:
wherein collecting evidence comprises collecting evidence associated with transactions with a single merchant through one or multiple channels {Rahman, see at least: fig 1, #104, 106; [0005] The transaction data can include ... merchant category code of one or more merchants associated with each transaction}.

With respect to claim 11, Rahman, Hurewitz, and Edelman teach the method of claim 1. Rahman further discloses:
wherein collecting evidence comprises collecting evidence associated with transactions with any one of a plurality of merchants through one or multiple channels {Rahman, see at least: fig 1, #104, 106; [0005] The transaction data can include ... merchant category code of one or more merchants associated with each transaction}.

Regarding claims 12, 16, and 20-23, the claims are directed to a machine. Claims 12, 16, and 20-23 recite limitations that are parallel in nature to those addressed above for claims 1, 4, and 8-11 which are directed towards a process. Therefore, claims 12, 16, and 20-23 are rejected for the same reasons as set forth above for claims 1, 4, and 8-11, respectively. 
It is noted that claim 12 includes additional limitations of:
A computer system based on customer interactions with an e-commerce system, the computer system comprising:
a processor; and
a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method comprising:
Rahman discloses:
A computer system based on customer interactions with an e-commerce system, the computer system comprising {Rahman, see at least: fig 1, #106; fig 3, #106}:
a processor {Rahman, see at least: [0023] The computing system 106 can include at least one data processor connected to memory storage}; and
a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method {Rahman, see at least: [0012] Computer program products are also described that include non-transitory computer readable media storing instructions, which when executed by at least one data processors of one or more computing systems, causes at least one data processor to perform operations herein}.

With respect to claim 13, Rahman, Hurewitz, and Edelman teach the system of claim 12. Rahman further discloses:
detect customer interactions with the e-commerce system {Rahman, see at least: fig 1, #102, 104, 112; fig 3; [0022] The database 112 can receive transaction data 110 of transactions of the customers 102 from the computing systems 106 in real-time or in a batch mode}.


Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz) and Edelman et. al. (US 9501793 B1, herein referred to as Edelman), in further view of Kitts (US 20020165755, herein referred to Kitts).

With respect to claim 3, Rahman, Hurewitz, and Edelman teach the method of claim 1. Rahman further discloses:
	receiving an input identifying specific evidence associated with the customers to be excluded {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0045] a new summarization can be added, when necessary. For example, a new base map can be defined on existing data elements in the aggregator 114. New one or more classes of variables can also be added. Furthermore, a new data element can be added. For example, the input data interface and/or a new summarization (as noted above) can be added};
removing the data associated with the specific evidence {Rahman, see at least: [0026] The aggregator 114 can discard irrelevant past periods and associated data}.
Although disclosing excluding specific evidence, Rahman does not disclose:
removing the customer ID(s).
However, Kitts teaches:
removing the customer ID(s) {Kitts, see at least: [0047] After time series for the customers are generated, customers who appear to be clearly erroneous are removed from further consideration due to the presence of outliers … Outlier thresholds are determined by statistical analysis performed in a training phase, where the spending of customers outside a set number of standard deviations (e.g., 10 or 20) is set as the threshold. The method removes data that exceeds the first-level outlier limit (block 342)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removal of the customer IDs as taught by Kitts in the customer data filtering and profile generating method of Rahman, Hurewitz, and Edelman in order to make more timely predictions of customer behavior (Kitts, see: [0011]).

With respect to claim 5, Rahman, Hurewitz, and Edelman teach the method of claim 4. Rahman does not disclose:
configuring a respective threshold for each of at least two types of evidence.
However, Kitts teaches:
configuring a respective threshold for each of at least two types of evidence {Kitts, see at least: [0047] Outlier thresholds are determined by statistical analysis performed in a training phase, where the spending of customers outside a set number of standard deviations (e.g., 10 or 20) is set as the threshold. The method removes data that exceeds the first-level outlier limit (block 342); [0048] The filter banks can be based on transactions (visits) higher than normal, revenue higher than normal, quantity higher than normal, customers with no data for the current period, or the like}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the two types of thresholds as taught by Kitts in the customer data filtering and profile generating method of Rahman, Hurewitz, and Edelman in order to predict the behavior of a customer of a vendor at a future date (Kitts, see: [0012]).

Regarding claims 15 and 17, the claims are directed to a machine. Claims 15 and 17 recite limitations that are parallel in nature to those addressed above for claims 3 and 5, which are directed towards a process. Therefore, claims 15 and 17 are rejected for the same reasons as set forth above for claims 3 and 5, respectively.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz) and Edelman et. al. (US 9501793 B1, herein referred to as Edelman), in further view of Ram et. al. (US 20180144352 A1, herein referred to as Ram).

With respect to claim 6, Rahman, Hurewitz, and Edelman teach the method of claim 1. Rahman does not disclose:
filtering the evidence comprises performing a data centrality analysis.
However, Ram teaches:
filtering the evidence comprises performing a data centrality analysis {Ram, see at least: [0080] we connect customers in an implicit network if they made purchases in a same location within a time window … Ni is a set of influential neighbors of ui with τ neighbor neighbors obtained by ranking neighbors according to their eigenvector centrality score}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the data centrality analysis as taught by Ram in the in the customer data filtering and profile generating method of Rahman, Hurewitz, and Edelman in order to measure customer retention (Ram, see: [0002]).

Regarding claim 18, the claim is directed to a machine. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a process. Therefore, claim 18 is rejected for the same reasons as set forth above for claim 6. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz) and Edelman et. al. (US 9501793 B1, herein referred to as Edelman), in further view of Nakata et. al. (US 20180063146, herein referred to as Nakata).

With respect to claim 7, Rahman, Hurewitz, and Edelman teach the method of claim 1. Rahman does not disclose:
wherein filtering the evidence comprises removing any evidence matching an entry on a blacklist and/or keeping any evidence matching an entry on a whitelist.
However, Nakata teaches:
wherein filtering the evidence comprises removing any evidence matching an entry on a blacklist and/or keeping any evidence matching an entry on a whitelist {Nakata, see at least: fig 1, #305a, 306a, 307, 307a; [0055] the normal communication profile extracting function 306 creates the whitelist 306a only if the occurrence rate is equal to or greater than 0.2 or equal to or greater than 0.6 for the “query key” field. In the example of FIG. 5, a communication pattern having the value of “10.0.0.3” in the “destination IP address” field has the occurrence rate greater than 0.2. In this case, the field is not the “query key”, and the communication pattern therefore satisfies the condition and is included in the whitelist 306a; [0058] In the case of outputting a value to the whitelist 306a in a regular expression, a different value matching the regular expression is regarded as an identical communication pattern}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rahman, Hurewitz, and Edelman to include the additional elements of Nakata. One would have been motivated to do so in order to prevent accidental removal of desired data. In the instant case, Rahman, Hurewitz, and Edelman evidently teach a data filtering system of customer data to create customer profiles with respective user IDs by standardizing and matching the data between interactions. Nakata is merely relied upon to illustrate the additional functionality of a whitelist. Moreover, since the elements disclosed by Rahman, Hurewitz, Edelman, and Nakata would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Rahman, Hurewitz, and Edelman in view of Nakata.



Response to Arguments
With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive.

With respect to pages 9-16 of the Remarks, Applicant argues that the cited references of Rahman, Hurewitz, and Edelman fail to teach the claim limitations of claims 1 and 12. However, Examiner respectfully disagrees.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to pages 9-12, Applicant argues “Rahman fails to disclose ‘filtering the standardized evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or filtering method and storing the standardized evidence remaining after filtering to a second database of the memory [emphasis added],’ as claimed in claim 1.” Applicant further argues “Rahman also fails to disclose ‘filtering the... evidence from the first database’ and ‘storing the... evidence remaining after filtering to a second database,’ as claimed in claim 1. Specifically, Rahman does not disclose a consistent ‘evidence’ that is retrieved from a database, filtered and then stored in another database, as recited in claim 1.” While Examiner agrees that Rahman fails to disclose standardized evidence, Rahman is not being relied on to teach this feature of the claimed invention. It is the combination of Rahman and Edelman that teaches this claim limitation. Furthermore, Examiner respectfully disagrees with Applicant’s assertion that Rahman fails to disclose filtering evidence from a first database and storing the evidence remaining after filtering to a second database.
Firstly, Rahman does disclose the filtering and storing of evidence. Specifically looking at figure 6, the transaction data (i.e., evidence) is obtained from a plurality of sources and then stored in a database 602 (i.e., first database). The evidence from database 602 is then filtered by removing transaction data outside of a set time period, and the remaining current transaction data (i.e., evidence remaining after filtering) is correlated to the temporal maps using aggregator 114 (see also Rahman: [0024]-[0026], [0048]). The temporal maps are then stored in database 606 (i.e., second database). The temporal maps contain the remaining transaction data, so the temporal maps contain the evidence. Additionally, Rahman discloses that the variations disclosed may be implemented in any suitable combination, and that figure 6 is “a fusion of batch mode and real-time mode”, which are the embodiments resembled in figures 1 and 3 (Rahman: [0011], [0047]-[0048]). Therefore, the features for the embodiments discussed in figures 1 and 3 can be included in the embodiment discussed in figure 6, which includes the filtering based on the set timeframes. Thus, Rahman discloses filtering the evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or filtering method and storing the evidence remaining after filtering to a second database of the memory. 
Although Rahman does not disclose standardized evidence, Edelman teaches the standardization of retail data for comparison. In Edelman, the retailers collect customer data, which includes customer purchasing data (i.e., transaction data, or evidence) (Edelman: [4:4-9]). This data is standardized and then used for creating a customized customer experience with the retailer based on an event that occurs with the customer (Edelman: [10:25-30]; [11:17-21]). Therefore, it is the combination of Rahman and Edelman that teaches the claim limitation filtering the standardized evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or filtering method and storing the standardized evidence remaining after filtering to a second database of the memory, and the rejection is maintained in this aspect.

Applicant further argues on pages 12-15 that “Hurewitz does not disclose standardized data item(s), as claimed in claim 1” and “Hurewitz fails to disclose each of  ‘the another customer interaction’, ‘the one customer interaction’ and ‘a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction’, as claimed in claim 1.” While Examiner agrees that Hurewitz does not disclose standardized data item(s), Hurewitz is not being relied upon to teach this feature. Furthermore, Examiner respectfully disagrees that Hurewitz fails to teach each customer interaction as cited by Applicant. 
“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Hurewitz teaches collecting data items during a customer interaction because Hurewitz teaches that data is collected for each customer visit to a store. A customer’s first visit to a store is “one customer interaction.” If the customer fails to self-identify to the sensors, an anonymous profile is created with the data collected from that first visit, which can include anatomical data or product interaction data in the store (Hurewitz: [0030]-[0031], [0114]). When the customer returns for a second visit (i.e., a customer interaction), the data collected by the customer may be matched to the anonymous profile previously created (i.e., linking a customer interaction and one customer interaction), but the customer still may not self-identify (Hurewitz: [0031]-[0032], [0114]). Thus, the anonymous profile links the customer data for both the first visit (i.e., one customer interaction) and a second visit (i.e., a customer interaction), and the profile remains anonymous (Hurewitz: [0031]-[0032], [0114]). Then, when the customer returns for a third visit, or a later visit, (i.e., another customer interaction), the customer data during this third visit can be matched to the anonymous profile using either the data from the first visit (i.e., one customer interaction) or the data from the second visit (i.e., a customer interaction) (Hurewitz: [0031]-[0032]). If the customer does not self-identify during the third visit, the data is added to the anonymous profile (Hurewitz: [0031]-[0032], [0114]). If the customer does self-identify during this third visit, then the data from the anonymous profile containing the first and second visit data can be joined to the existing customer profile with the data from the third visit (Hurewitz: [0030]-[0032], [0067]). Therefore, Hurewitz does teach the limitations where for at least one of the plurality of evidence types to be used for correlation, the data item(s) of the at least one of the plurality of evidence types of the another customer interaction match the data item(s) of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction.
Furthermore, while Hurewitz does not disclose standardized data item(s), Edelman teaches the standardization of retail data for comparison, as discussed above. Therefore, it is the combination of Hurewitz and Edelman that teaches the claim limitation where for at least one of the plurality of evidence types to be used for correlation, the standardized data item(s) of the at least one of the plurality of evidence types of the another customer interaction match the standardized data item(s) of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction, and the rejection is maintained in this aspect.

Applicant further argues on pages 15-16 that “Edelman has nothing to do with the present application, Rahman or Hurewitz, other than disclosing ‘retail systems.” However, Examiner respectfully disagrees. 
According to the MPEP, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be “reasonably pertinent” to the problem, it must “logically [] have commended itself to an inventor’s attention in considering his problem.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (MPEP § 2141.01(a)).
In the instant case, Edelman discloses a system that monitors customer purchase data (i.e., transaction data) and standardizes that data for analysis. Rahman and Hurewitz also monitor and analyze customer data. Therefore, Edelman, as well as Rahman and Hurewitz, are relevant to the present application because they all involve monitoring and analyzing customer data in a retail setting, as claimed by Applicant, which is the same field of endeavor. The prior art, in combination, teaches each of the claimed limitations of claims 1 and 12, as explained above. The motivation behind combining these references does not need to address Applicant’s specific advantages or results; the modification of the references merely needs to follow the Graham v. Deere Test for Obviousness and be considered analogous art.
As explained above, each of the cited prior art are relevant to the instant application, and although each cited prior art is not exactly the instant invention as disclosed, the prior art, in combination, does reasonably teach the claims at issue because they consist of similar content and features and are regarded as the same field of endeavor. Furthermore, one having ordinary skill in the art would be motivated to combine Hurewitz with Rahman in order to match anonymous customer data with an existing customer (Hurewitz: [0004]), and Edelman with Rahman and Hurewitz in order to quickly and easily provide customized user experiences to their customers no matter what type of legacy retail systems they are presently using (Edelman: [2:63-65]). Although the advantage of Edelman is not the goal of Applicant’s invention, it is reasonable for one having ordinary skill in the art to combine the features of Rahman, Hurewitz, and Edelman similar to the instant invention because it still gives the opportunity for the inventor to track and monitor customer data, even though, in the case of Edelman, the result is providing customized customer experiences at a retailer. Therefore, the combination of Rahman, Hurewitz, and Edelman teach the claim limitations of claims 1 and 12, and the rejection is maintained in this aspect. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosner et. al. (US 9501662 B2) was used to understand other methods for collecting and analyzing customer transaction data, specifically by filtering out personal identifying information.
Ratcliff (2014 NPL) was used to understand why some retailers force their customers to register an account prior to checkout.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625